       Case 2:19-cv-00946-JFC Document 28-5 Filed 12/05/19 Page 1 of 1




  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            PENNSYLVANIA


US FOODS, INC.,                               CIVIL ACTION

                   Plaintiff,                 Case No. 2:19-cv-00946-JFC

      vs.

WILLIAM T. KANE a/k/a BILL T. KANE,
an individual, and RONALD G. LINABURG,
D.D.S., an individual,

                   Defendants.


                                 ORDER OF COURT

      Upon consideration of the Motion to Disqualify Defendant Kane’s Counsel and

the response thereto, it is hereby ORDERED, ADJUDGED and DECREED that the

Motion to Disqualify Defendant Kane’s Counsel is denied.




Date: _________________                _______________________________
                                       United States District Court Judge
